[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action by the plaintiff Sandra L. White and Robert E. White, Jr. against Stop  Shop Holdings, Inc. doing business in Shelton, Connecticut. The action on behalf of Robert White, Jr. was withdrawn from this action. Shelton Square Limited Partnership was impleaded but the action was withdrawn against said party. The remaining action exists between the plaintiff Sandra L. White and Stop  Shop Holdings, Inc.
The plaintiff was assaulted by a John Doe while exiting the premises of Stop  Shop and received severe injuries. The plaintiff complains that Stop  Shop should have known that the exit and entrance facilities were extremely dangerous and without security. However, the lease from Shelton Square Limited Partnership to Stop  Shop Holdings, Inc. indicates that the lessor assumes all responsibility for security. Notwithstanding this lease, the plaintiff seeks damages against Stop  Shop and claims that they were compelled to provide additional security.
There are fifteen other stores located in the same shopping center all with the same lease provision.
The court fails to observe any overt act on behalf of Stop 
Shop that created the situation. This was a spontaneous assault without the knowledge of Stop  Shop Holdings, Inc. The court fails to see that Stop  Shop initiated any action or created a condition that would make them liable. Security was provided to the shopping center by the lessor; therefore, the court finds for the defendant Shop  Shop Holdings, Inc. with costs.
BY THE COURT,
Philip E. Mancini, Jr., Judge